DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the proposed claims presented on February 7, 2020, claims 1-18 were presented for consideration.  As such, claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 7, 2020 and June 4, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Controlling Drying Conditions to Maintain Humidity Levels During HVAC Operations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “certain” in claims 1, 14 and 2 is a relative term which renders the claims indefinite. The term “certain” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 1 and 14 notes in part, “certain drying operation condition is satisfied”, while not providing supportive details to further define the “certain” drying operation or conditions which further support how the drying operation is satisfied.  The introduction of “certain” in this instance, brings focus to particular drying conditions not explicitly addressed in the claims.  As such, it is difficult to determine the limits defining “certain” conditions which further define the deciding [active] parameter.
Claim 2 notes in part, “evaporator exceeds a certain value”, without providing support to further define the “certain” value.  Likewise, the introduction of “certain” in this instance, brings focus to a particular humidity value of the evaporator, not explicitly addressed in the claim, which further distorts the determining parameter which facilitate an active function. 
	As presented, the use of “certain” in the aforementioned claims 1 and 14, obscures the bounds governing drying operational conditions, and in claim 2, evaporator settings, processes and humidity levels.
Examiner notes that during the examination process, claim language is considered in broad terms, whereby careful consideration is taken to view claim language in light of the specification, and not read details of the specification into the submitted claim language (see MPEP 2111).
While dependent claims 3-13 and 15-18, provide support to the general air conditioning unit, and operational method noted in independent claims 1 and 14, respectively, the claims fail to cure the aforementioned omissions.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishida et al., US Patent Application Publication No 2007/0144189 (published June 28, 2007, hereinafter ISHIDA).

As per claim 1, ISHIDA teaches of an air conditioner comprising:
a heat exchange module (see par. 23: air conditioner (AC) consist of a heat exchanger responsible for exchanging heat between air and a refrigerant) comprising: 
i) a compressor in which refrigerant circulates and a first heat exchanger (see par. 98: AC unit performs vapor compression refrigeration cycle inclusive of a heat exchanger and a compressor), an expansion valve (see fig. 11, and par. 126: the switching and expansion value are connected as part of the control unit), and a second heat exchanger (see fig. 4 and par. 98-99 and 101: as part of the regenerative cycle, a second heat exchanger us employed in switching the pressurized refrigerant), and 
ii) an absorbent disposed in an outer surface of the first and second heat exchangers (see par. 101 and 149: the moisture adsorption material attached to the outer surfaces of the fins in the heat exchangers);
at least one humidity sensor (see par. 98 and 126: humidity sensors are employed amongst a group of sensors in detecting various temperature and humidity measures); and
a controller which controls to stop a normal operation and perform a drying operation for supplying air to any one of the first and second heat exchangers served as an evaporator (see par. 138-139 and 147: control unit discontinues normal operations and starts humidifying operations based on predetermined conditions (e.g., timing, schedules, humidity, temperatures, etc. and sensor data)), when it is determined that a certain drying operation condition is satisfied based on humidity information of air passed through the any one served as the evaporator ] (see par. 36, 206 and 211: when predetermined parameters/conditions are met based on captured sensor data as air passes through the designated evaporator), during the normal operation in which the any one of the first and second heat exchangers serves as an evaporator (par. 101: during normal refrigeration cycle, the control unit alternates heat exchangers based on predetermined parameters, wherein the heat exchanger functions as a condenser in desorption operations, and an evaporator in absorption functions).

As per claim 2, ISHIDA teaches of the air conditioner of claim 1, wherein the drying operation condition comprises a humidity condition which is previously set to be satisfied when a relative humidity of the air passed through the any one served as the evaporator exceeds a certain value [considered by the examiner as a predetermined value/level]  (see par. 36, 206 and 211: when predetermined parameters/conditions are met, the system implements priority control operations which dictates latent heat processes based on high/increased humidity levels).

As per claim 3, ISHIDA teaches of the air conditioner of claim 2, wherein the drying operation condition comprises a time condition in which a holding time of a state of satisfying the humidity condition exceeds a set time (see par. 15-16, and par. 204-205: when batch switching time elapses respective of set time (e.g., exceeds or advances set time) absorption and regeneration processes are performed).

As per claim 4, ISHIDA teaches of the air conditioner of claim 1, wherein the controller controls to perform an outside air drying operation for supplying an outside air when an outside air temperature is higher than an inside air temperature, and controls to perform an inside air drying operation for supplying an inside air when the inside air temperature is higher than the outside air temperature (see par. 139, 175 and 238: the control unit performs air drying operations within the respective space, when respective space temperatures exceed the alternative space temperatures (e.g., outside temperature exceed inside temperature and vice-versa).

As per claim 5, ISHIDA teaches of the air conditioner of claim 4, wherein the outside air supplied during the outside air drying operation is discharged to an outdoor side and the inside air supplied during the inside air drying operation is discharged to the outdoor side (see par. 253-254: during regenerative operations, outdoor air is exhausted to outdoor spacing, while the moister captured in inside air is discharged to outdoor spacing).

As per claim 6, ISHIDA teaches of the air conditioner of claim 1, wherein the controller controls the first and second heat exchangers to serve as a condenser and an evaporator alternately in the normal operation and controls to supply air to any one of the first and second heat exchangers which served as the evaporator at a time when the drying operation condition is satisfied in the drying operation (see par. 23: during normal operations, the heat exchanger performs an absorption operation  that functions as a refrigerant evaporator to absorb moisture and in the regenerative operation, functions a s condenser to desorb moisture, wherein air is supplied in drying operations when determined drain water has been generated in the heat exchanger).


As per claim 13, ISHIDA teaches of the air conditioner of claim 1, wherein the at least one humidity sensor comprises:
an exhaust air humidity sensor that detects a humidity of an exhaust air discharged to indoor and outdoor sides through the heat exchange module (see par. 104, and 107: humidity sensors measures the humidity of air before or after it passes through the first and/or second heat exchangers); and
wherein the controller determines whether the drying operation condition is satisfied based on humidity information of the exhaust air humidity sensor and the air supply humidity sensor (see (see par. 196, 204-205 and 211: when predetermined parameters/conditions are met, the system implements priority control operations which dictates latent heat processes based on high/increased humidity information relative to accumulated exhaust and supply data)).

As per claim 14, ISHIDA teaches of a method of controlling an air conditioner comprising i) a compressor in which refrigerant circulates (see par. 98: AC unit performs vapor compression refrigeration cycle inclusive of a heat exchanger and a compressor), first and second heat exchangers (see fig. 4 and par. 98-99 and 101: as part of the regenerative cycle, first and second heat exchangers are employed in managing humidity from cycled pressurized refrigerant), and an expansion valve (see fig. 11, and par. 126: the switching and expansion value are connected as part of the control unit), and ii) an absorbent disposed in an outer surface of the first and second heat exchangers (see par. 101 and 149: the moisture adsorption material attached to the outer surfaces of the fins in the heat exchangers), the method comprising:
a step (a), during a normal operation in which any one of the first and second heat exchangers serves as an evaporator and the other serves as a condenser, of detecting humidity information of an air passed through any one serves as an evaporator, and determining whether a certain drying operation condition is satisfied based on the detected humidity information (see par. 23-24 and 101: during normal refrigeration cycle, the control unit alternates heat exchangers based on predetermined parameters (e.g., timing, schedules, humidity, temperatures, etc.), wherein the heat exchanger functions as a condenser in desorption operations, and an evaporator in absorption functions); and
a step (b) of stopping the normal operation when the drying operation condition is satisfied and performing a drying operation for supplying air to the any one served as an evaporator (see par. 138-139 and 147: control unit stops normal operations and performs humidifying/drying operations based on predetermined conditions (e.g., time, humidity and temperature levels, etc.) and sensor data).

As per claim 15, ISHIDA teaches of the method of claim 14, wherein the normal operation is maintained when the drying operation condition is not satisfied (see par. 23: during normal operations, the heat exchanger performs an absorption operation  that functions as a refrigerant evaporator to absorb moisture and in the regenerative operation, functions a s condenser to desorb moisture, wherein air is supplied in drying operations when determined drain water has been generated in the heat exchanger).

As per claim 16, ISHIDA teaches of the method of claim 14, wherein, in the step (b), when an outside air temperature is higher than an inside air temperature, an outside air drying operation for supplying an outside air is performed, and when the inside air temperature is higher than the outside air temperature, an inside air drying operation for supplying an inside air is performed (see par. 139, 175 and 238: the control unit performs air drying operations within the respective space, when respective space temperatures exceed the alternative space temperatures (e.g., outside temperature exceed inside temperature and vice-versa).

As per claim 17, ISHIDA teaches of the method of claim 14, wherein, in the step (b), when the first heat exchanger served as an evaporator at a time when the drying operation condition is satisfied, a first drying operation for supplying air to the first heat exchanger is performed, and when the second heat exchanger served as an evaporator at the time when the drying operation condition is satisfied, a second drying operation for supplying air to the second heat exchanger is performed (see par. 23: during normal operations, the heat exchanger performs an absorption operation  that functions as a refrigerant evaporator to absorb moisture and in the regenerative operation, functions a s condenser to desorb moisture, wherein air is supplied in drying operations when determined drain water has been generated in the heat exchanger).

Allowable Subject Matter
Claims 7-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the claims are amended to further address the aforementioned 35 USC 112 issues.

The following is a statement of reasons for the indication of allowable subject matter:  
Ishida et al. US Patent Application No. 2007/0193287 and 2007/0144189 teach of a control unit which performs batch system operations by alternating first and second heat exchangers between states, wherein opening and closing of various damper elements, are performed according to assigned [matrix] functioning scenarios, wherein dampers controlling the path of air flow between inside and outside spaces operate according to designated control operation(s) (e.g., cooling, heating, humidifying/drying air, etc.) and air flow/conditioning state(s) (e.g., temperature, humidity, flow of air from inside to outside). While the cited art addresses many of the limitations presented in the instant application, the references either singularly or in combination with the cited art, fail to explicitly teach or suggest of a system and method supporting the air flow and control method consistent with the proposed combination of claims 1 and 7 and claims 14 and 18.
Dependent claims 8-12, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive over the prior art for at least the above noted reason(s).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Ishida et al. references noted earlier, along with the balance of the references cited in the attached PTO Form-892 focus on methods of controlling the flow of air within an HVAC system based on a plurality of data received a various check points during operations and predetermined conditional parameters.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/K. B./
Examiner, Art Unit 2119

/ZIAUL KARIM/Primary Examiner, Art Unit 2119